DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Claim Rejections - 35 USC § 102

1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



3.	Claims 1, 10, 11, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Nostrand et al., US 2015/0042669 A1.

4.	As per claim 1, Van Nostrand discloses: An image processing method comprising: 
acquiring a plurality of pixel rows of an image according to a rectangular pixel region; (Van Nostrand,[0009], “The data for a given image (e.g., a frame of video output) may be referred to as the "image model." In existing systems, the pixel data for a given image model is fetched (i.e. read) in a static and unchanging spatial read sequence relative to the stored matrix: the fetch begins at the leftmost column and topmost row (the term "read origin" is used herein to denote the location on the image model from which pixels are first fetched for a given display frame) and then proceeds row-by-row until the last row at the bottom of the image model is fetched. ”) and 
storing the plurality of pixel rows as blocks in a plurality of line buffers, wherein a pixel row is stored as a block in a storage space of the plurality of line buffers, and a number of bits of the block in a line buffer is smaller than a number of pixel columns of the image. (Van Nostrand, “This reference teaches employing block modes, in which pixels are retrieved in groups that are defined by multiple partial rows, such as pixel tile [0013]. The pixel tile is split up and fed into for separate line buffers [0018]. The number of line buffers implemented would correspond to the number of partial lines included in each grouping of pixels [0026]. So this reference seems to teach a similar concept that each of the rows occupies the plurality of line buffers instead of occupying one line buffer.”)

Writing then proceeds left-to-right, row-by-row until the entire display has been written top to bottom.”, and claim 2, “The method of claim 1, where the retrieved image data is placed into a buffer in accordance with a writing scheme in which data is read out of the buffer and written line-by-line to a display of the electronic device.”)

6. 	As per claim 11, Van Nostrand discloses: The image processing method of claim 1, wherein acquiring the plurality of pixel rows of the image according to the rectangular pixel region comprises: acquiring the plurality of pixel rows by a first input first output (FIFO) manner.( Van Nostrand, [0014], “From there the resequenced and reordered image data is sent to line buffer 105, a functional block that may include a plurality of line buffers acting as a temporary holding location for image data before being fed to display 120 in a First In, First Out (FIFO) process, a process where data is written in, at least roughly, the same order it was read in.”)

7.	Claim 12, which is similar in scope to claim 1, thus rejected under the same rationale.

8.	Claim 20, which is similar in scope to claim 1, thus rejected under the same rationale.


Claim Rejections - 35 USC § 103

9.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2, 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Nostrand et al., US 2015/0042669 A1, as applied to claim 1 above, and further in view of Kyo, US 2013/0024658 A1.

12. 	As per claim 2, Van Nostrand discloses:  The image processing method of claim 1,(See rejection above.)



14.	Kyo discloses: a number of the acquired pixel rows is not less than a difference between a number of pixel rows of the rectangular pixel region and a preset value.  (Kyo, [0117], “The second parameter W is the maximum size along the row direction of the rectangular region, and the unit size S is the size of one pixel so the M shown in formula (6) is a value where one is subtracted from the largest number of pixels in the row direction of the rectangular region. In other words, after repeatedly executing the third process along with the second process M number of times, each of the addresses Ai stored in the address storage unit 142 becomes the address of the last pixel among the pixels that must be transferred to the applicable row for that applicable rectangular region.”)

15.	Kyo is analogous art with respect to Van Nostrand because they are from the same field of endeavor.  At the time the application was filed, it would have been obvious to a person of ordinary skill in the art to include the process of that a number of the acquired pixel rows is not less than a difference between a number of pixel rows of the rectangular pixel region and a preset value, as taught by Kyo into the teaching of Van Nostrand.  The suggestion for doing so would provide an efficient process of data. Therefore, it would have been obvious to combine Kyo with Van Nostrand.

“The second parameter W is the maximum size along the row direction of the rectangular region, and the unit size S is the size of one pixel so the M shown in formula (6) is a value where one is subtracted from the largest number of pixels in the row direction of the rectangular region. In other words, after repeatedly executing the third process along with the second process M number of times, each of the addresses Ai stored in the address storage unit 142 becomes the address of the last pixel among the pixels that must be transferred to the applicable row for that applicable rectangular region.”)

17.	Claim 13, which is similar in scope to claim 2, thus rejected under the same rationale.

Allowable Subject Matter

18.	 Claims 4-9 , and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion 

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Mark Zimmerman can be reached on 571- 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619